MEMORANDUM **
Vivian Denise Welch appeals the district court’s revocation of her supervised release and imposition of a sentence of an eleven-month sentence upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.
The United States has requested that we dismiss Welch’s appeal based on the fugitive disentitlement doctrine. We are empowered under the fugitive disentitlement doctrine to dismiss the appeal of a defendant who flees the jurisdiction of the United States after timely appealing. See Parretti v. United States, 143 F.3d 508, 510 (9th Cir.1998) (en banc). Upon review, we conclude that applying the disentitlement doctrine to this appeal furthers the punitive and deterrent purposes of the doctrine, and we dismiss the appeal. See Antonio-Martinez v. INS, 317 F.3d 1089, 1091-93 (9th Cir.2003).
The unopposed Motion of the United States For Judicial Notice of the contents of the Supplemental Excerpt of Record is granted.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.